DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that Kim describes that feedback information associated with OFDM signal is reduced based on reducing a number of bits or feedback update period. However, Kim, in its entirety, does not teach or suggest changing (increasing or decreasing) the number of bits or the update period based on the feedback information superimposed on OFDM signal. Accordingly, Kim does not teach or suggest at least, for example, the features of "change a power level and a modulation encoding method for part of a subcarrier of the OFDM signal based on the second information," as recited in amended independent claim 1.
           Examiner submits that the claims do not recite of changing (increasing or decreasing) the number of bits or the update period based on the feedback information superimposed on OFDM signal. Kim teaches of a communication interface that changes a power level and a modulation encoding method (power allocation, adaptive modulation, Paragraphs 0031 – 0032 and Fig.1) for part of a subcarrier of the OFDM signal (Fig.4) based on a CSI feedback (CSI, Fig.1). Therefore, Park and Kim teach all the limitations of claim 1.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1, 3 – 4, 10 – 11, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0029966) in view of Kim et al (US 2005/0232156).

            Re claims 1 and 10, Park teaches of a wireless communication apparatus (#10, Fig.9) comprising: a communication interface configured to generate and transmit an OFDM signal that includes first information (data transmission, Paragraphs 0102, Fig.7) destined for at least one subordinate client devices (destined to a UE, Paragraph 0102 – 0104), wherein second information (CSI-RS configuration, Paragraphs 0130 – 0140) is superimposed in a frequency axis direction of the OFDM signal (as shown in Fig.7). Park further teaches a CSI feedback that includes a modulation encoding method is on a basis of the second information (MCS, Paragraphs 0144 and 0160). However, Park does not specifically teach of the communication section changes a power level and a modulation encoding method for part of a subcarrier of the OFDM signal based on the second information.
          Kim teaches of a communication interface configured to change a power level and a modulation encoding method (power allocation, adaptive modulation, Paragraphs 0031 – 0032 and Fig.1) for part of a subcarrier of the OFDM signal (Fig.4) based on a CSI feedback (CSI, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the power level and modulation encoding method for part of subcarriers of the OFDM signal on a basis of the second information for increasing the efficiency of transmissions.

           Re claim 3, Park and Kim teach all the limitations of claim 1 as well as Kim teaches of wherein the communication interface is further configured to determine, based on the second information, the subcarrier for which the power level and the modulation encoding method are to be changed (Paragraphs 0007 – 0008 and 0032 and Figures 1 and 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a subcarrier for which the power level and the modulation encoding method are to be changed on the basis of the second information for increasing the efficiency of transmissions from each subcarrier.

            Re claim 4, Park teaches of wherein the communication interface is further configured to generate and transmit the OFDM signal that includes the first information destined for a plurality of the subordinate client devices (with a single UE or multiple UEs, Paragraph 0005).

            Re claims 11 and 14, Park teaches of a wireless communication apparatus (#20, Fig.9) comprising: a communication interface configured to receive an OFDM signal transmitted from a base station (#10, Fig.9) to which an own apparatus is connected (Fig.8), wherein the OFDM signal includes first information (data transmission, Paragraphs 0102 – 0104, Fig.7) destined for the own apparatus to acquire the first information (data destined to the UE, Paragraphs 0102 – 0104, Fig.7), second information (CSI-RS configuration, Paragraphs 0130 – 0140) is superimposed in a frequency axis direction of the OFDM signal (as shown in Fig.7). Park further teaches a CSI feedback that includes a modulation encoding method is on a basis of the second information (MCS, Paragraphs 0144 and 0160). However, Park does not specifically teach of the communication section changes a power level and a modulation encoding method for part of a subcarrier of the OFDM signal based on the second information.
          Kim teaches of a communication interface configured to change a power level and a modulation encoding method (power allocation, adaptive modulation, Paragraphs 0031 – 0032 and Fig.1) for part of a subcarrier of the OFDM signal (Fig.4) based on a CSI feedback (CSI, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the power level and modulation encoding method for part of subcarriers of the OFDM signal on a basis of the second information for increasing the efficiency of transmissions.

            Re claims 15 and 20, Park teaches of a wireless communication apparatus (#20, Fig.9) comprising: a communication interface configured to receive an OFDM signal transmitted from a base station (#10, Fig.9 and Fig.8) of a BSS, wherein the base station of the BSS is different from an own apparatus (as shown in Fig.8), second information (CSI-RS configuration, Paragraphs 0130 – 0140) is superimposed in a frequency axis direction of the OFDM signal (as shown in Fig.7), the OFDM signal includes first information (one of the information’s in Paragraphs 0131 – 0140) to acquire the second information (for the UE to calculate the CSI feedback, Paragraphs 0005 and 0144). Park further teaches a CSI feedback that includes a modulation encoding method is on a basis of the second information (MCS, Paragraphs 0144 and 0160). However, Park does not specifically teach of the communication section changes a power level and a modulation encoding method for part of a subcarrier of the OFDM signal based on the second information.
          Kim teaches of a communication interface configured to change a power level and a modulation encoding method (power allocation, adaptive modulation, Paragraphs 0031 – 0032 and Fig.1) for part of a subcarrier of the OFDM signal (Fig.4) based on a CSI feedback (CSI, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the power level and modulation encoding method for part of subcarriers of the OFDM signal on a basis of the second information for increasing the efficiency of transmissions.

          Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Chung et al (US 2015/0263876).

           Re claim 5, Park and Kim teach all the limitations of claim 4 except of wherein the communication interface is further configured to perform subcarrier interleave to interleave a subcarrier of the OFDM signal.
             Chung teaches of a communication interface is further configured to perform subcarrier interleave to interleave a subcarrier of the OFDM signal (#330, Fig.3A and Paragraphs 0006 and 0028).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the communication interface perform subcarrier interleave for interleaving a subcarrier of the OFDM signal for successfully decoding the original data at the receiver end.

          Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Kim and Chung in view of No et al (US 2013/0077467).

           Re claim 6, Park, Kim and Chung teach all the limitations of claim 5 except of wherein the communication interface is further configured to determine a method of the subcarrier interleave based on at least one of the second information or information associated with the plurality of the client devices and each of the plurality of the subordinate client devices is a destination.
          No teaches of a communication section that determines a method of the subcarrier interleave (interleaving, Paragraph 0038) on a basis of at least one of the second information or information regarding the plurality of the client devices (subcarrier group assigned only to one user, Paragraphs 0038 – 0040) and each of the plurality of the subordinate client devices is a destination (M users, Paragraphs 0038 – 0040).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a method of the subcarrier interleave on a basis of information regarding the plurality of the client devices each of which is a destination for successfully decoding the original data at each user receiver end.

          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Kim and Chung in view of Okamura (US 2012/0030541).

           Re claim 7, Park, Kim and Chung teach all the limitations of claim 5 except of wherein the communication interface is further configured to store information associated with a method of the subcarrier interleave in a physical header of the OFDM signal.
           Okamura teaches of a communication interface is further configured to store information associated with a method of the subcarrier interleave in a physical header of the OFDM signal (Paragraphs 0156 and 0125).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication section that stores information relating to the method of the subcarrier interleave in a physical header of the OFDM signal so as to inform the receiver for successful de-interleaving. 

          Claims 8 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Okamura.

           Re claim 8, Park and Kim teach all the limitations of claim 1 except of wherein the communication interface is further configured to store, in a physical header of the OFDM signal, information associated with a modulation encoding method for a subcarrier of the OFDM signal.
           Okamura teaches of a communication section that stores information relating to a modulation encoding method for a subcarrier in a physical header of the OFDM signal (tone map, Paragraphs 0156 and 0125).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the communication section store information relating to a modulation encoding method for a subcarrier in a physical header of the OFDM signal so as to inform the receiver for successful demodulation.

           Re claim 12, Park and Kim teach all the limitations of claim 11 except of wherein the communication interface is further configured to perform, based of information stored in a physical header of the OFDM signal and information associated with the modulation encoding method of the subcarrier, demodulation and decoding of the subcarrier of the OFDM signal.
           Okamura teaches of communication interface configured to perform, based on information stored in a physical header of an OFDM signal and associated with a modulation encoding method of a subcarrier (tone map, Paragraphs 0125, 0156 and 0195), demodulation and decoding of the subcarrier of the OFDM signal (demodulation and decoding, Paragraph 0196 and Fig.11).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed successful demodulation and decoding of the subcarrier based on the received header from the basestation.

           Re claim 13, Park and Kim teach all the limitations of claim 11 except of wherein the communication interface is further configured to perform based on information stored in a physical header of the OFDM signal and information associated with a method for subcarrier interleave, subcarrier deinterleave of deinterleaving a subcarrier of the OFDM signal.
           Okamura teaches of a communication interface configured to perform, based on information stored in a physical header of the OFDM signal and information associated with a method for subcarrier interleave (Paragraphs 0125, 0156 and 0195), subcarrier deinterleave of deinterleaving a subcarrier of the OFDM signal (deinterleaving, Paragraph 0195).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed successful deinterleaving of the subcarrier based on the received header from the basestation.

          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Chen et al (US 2014/0044040).

          Re claim 9, Park and Kim teach all the limitations of claim 1 except of wherein the second information includes at least one of information associated with an identifier of an own apparatus, information to perform spatial reuse by a first wireless communication apparatus, or information to perform cooperative operation between a plurality of base stations.
           Chen teaches of second information (CSI-RS configurations, Paragraph 0070) that includes at least one of information associated with an identifier of an own apparatus, information to perform spatial reuse by a first wireless communication apparatus, or information to perform cooperative operation between a plurality of base stations (CSI-RS configuration for CoMP set management).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second information include information associated with information to perform cooperative operation between base stations for significant improvement in performance at cell edges.

          Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Sun et al (US 2015/0043520).

          Re claim 16, Park and Kim teach all the limitations of claim 15 except of wherein the communication interface is further configured to detect periodicity of the OFDM signal and perform frequency synchronization.
          Sun teaches of a communication interface is further configured to detect periodicity of the OFDM signal and perform frequency synchronization (Paragraphs 0071 – 0072).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have communication section detected periodicity of the OFDM signal and perform frequency synchronization for efficient receiver performance.

          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Nam et al (US 2019/0059012).

          Re claim 17, Park and Kim teach all the limitations of claim 15 except of wherein the communication interface is further configured to detect a power level of the subcarrier of the OFDM signal to acquire the second information.
          Nam teaches of a communication interface is further configured to detect a power level of a subcarrier of the OFDM signal to acquire the second information (Paragraphs 0104 – 0105).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected a power level of a subcarrier of the OFDM signal to acquire the second information so as to make accurate measurements.

          Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Chen.

          Re claim 19, Park and Kim teach all the limitations of claim 15 except of wherein the second information includes information to perform cooperative operation between a plurality of base stations.
           Chen teaches of second information (CSI-RS configurations, Paragraph 0070) that includes information to perform cooperative operation between a plurality of base stations (CSI-RS configuration for CoMP set management).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second information include information relating to information for performing cooperative operation between base stations for significant improvement in performance at cell edges.

Allowable Subject Matter

          Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/

Primary Examiner, Art Unit 2633